258 Ga. 207 (1988)
367 S.E.2d 230
BURT
v.
UNDERWOOD.
45378.
Supreme Court of Georgia.
Decided April 27, 1988.
Donald D. Smith, Albert E. Jones, for appellant.
Gray, Gilliland & Gold, T. Cullen Gilliland, John B. Austin, for appellee.
HUNT, Justice.
We granted certiorari to the Court of Appeals to answer the question whether a supervisor of a borrowed servant is "an employee of the same employer" under OCGA § 34-9-11, allowing an injured employee "to bring an action against any third-party tortfeasor, other than an employee of the same employer." (Emphasis supplied.) The Court of Appeals held that when the servant is borrowed and under the direct supervision of the borrowing employer, the negligent employee of the borrowing employer is an "employee of the same employer" under this code section, even where the borrowing employer did not provide workers' compensation benefits.
Having heard the arguments and considered the record and briefs on this issue, we find no error in the Court of Appeals' opinion, and affirm.
Judgment affirmed. All the Justices concur.